Citation Nr: 1224546	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-41 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hepatitis C, prior to August 4, 2011.

2.  Entitlement to an evaluation in excess of 60 percent for hepatitis C, since August 4, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  It was previously presented to the Board in January 2008 and April 2010, at which times it was remanded for additional development.  The case has returned to the Board for additional appellate consideration.

The Veteran before a now retired Veterans Law Judge in October 2007 via video conference. A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the matter at issue in order for the RO/AMC to specifically consider whether separate ratings under Diagnostic Code 7312 (cirrhosis of the liver) and 7354 (Hepatitis C) were warranted for the Veteran's hepatitis C.  Such directive was in response to the RO's failure to follow an identical request made by the Board in a January 2008 remand.  

The record reflects that the Veteran was afforded a VA examination for his hepatitis C in August 2011.  Thereafter, in a September 2011 rating decision, the RO increased the evaluation for the Veteran's hepatitis C to 60 percent disabling, effective August 4, 2011.  The RO also issued a corresponding Supplemental Statement of the Case (SSOC) in September 2011.  

In reviewing the record, the Board observes that the RO has evaluated the Veteran's hepatitis C under Diagnostic Code 7312.  However, the criteria cited by the RO in the September 2011 rating decision and the September 2011 SSOC does not correspond to the criteria found under Diagnostic Code 7312 or 7354.  In fact, the Board is uncertain as to exactly which Diagnostic Code the RO is referring.  However, even if it were known what Diagnostic Code the RO utilized when rating the Veteran's hepatitis in September 2011, the fact still remains that it was neither Diagnostic Code 7312 nor Diagnostic Code 7354.

As far as we can guess, the AOJ has rated under a diagnostic code that does not apply to cirrhosis or hepatitis C.  Diagnostic code 7345 specifically does not apply to cirrhosis and excludes hepatitis C.  Perhaps, the AOJ rated by analogy or on an extraschedular basis.  Regardless, the rating decision fails to establish the basis for the staged rating since the medical opinion was primarily a retrospective account.

Therefore, given the foregoing, the Board finds that compliance with the April 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should specifically consider whether separate ratings under Diagnostic Codes 7312 and 7354 are appropriate.  (The AOJ should rate the disability under criteria that actually apply to the service-connected disability.)

The AOJ should explain the basis of the staged rating since the VA examination seemed to provide a historic perspective rather than establishing new facts.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


